DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers, US 27114032.
Regarding claim 1, Summers teaches a latching system comprising: 
a latch assembly (2; 3; 33; Fig 4) and 
a keeper assembly (1,56, 61; Fig 4) including a base (1), a movable anti-shear mechanism (56; 66) coupled to the base (Fig 4), and a keeper (61) coupled to the anti-shear mechanism (Fig 4), the keeper and anti-shear mechanism being movable together relative to the base between a retracted position (Fig 4) and an extended position (Fig 3), 
wherein a hook (3) of the latch assembly is configured to selectively engage with the keeper of the keeper assembly (Fig 4), and the latch assembly is configured to selectively move the hook to draw the keeper assembly toward the latch assembly and move the anti-shear mechanism from the retracted position to the extended position to engage a shear pin (56) of the anti-shear mechanism with the latch assembly (see movement of 56 and 61 between Fig 4 and Fig 3).
Regarding claim 2, Summers teaches the latching system of claim 1, wherein the base (1) defines a face wall (51) arranged toward the latch assembly (2, 3, 33; Fig 4), wherein the shear pin (56) is substantially received into the base relative to the face wall with the anti-shear mechanism in the retracted position (Fig 4), and wherein the shear pin extends outward from the face wall toward the latch assembly with the anti-shear mechanism in the extended position (Fig 3).
Regarding claim 3, Summers teaches the latching system of claim 1, wherein the anti-shear mechanism (56; 66) includes a carrier (66) and the shear pin coupled to the carrier for movement with the carrier relative to the base (1; see movement of 56 and 66 between Fig 4 and Fig 3), and wherein the keeper (61) is coupled to the carrier (Fig 4) for movement with the carrier relative to the base (see movement of 61 and 66 between Fig 4 and Fig 3).
Regarding claim 4, Summers teaches the latching system of claim 3, further comprising an adjuster (57; 60) coupled to the carrier (66; Fig 4), wherein the keeper (61) is coupled to the adjuster (Fig 4), and wherein the adjuster is configured to selectively adjust a position of the keeper relative to the carrier (col 3, lines 57-63).
Regarding claim 5, Summers teaches the latching system of claim 3, further comprising a biasing member (64) arranged between the carrier (66) and the base (1; Fig 2), wherein the biasing member is configured to engage with the base and the carrier to bias the anti-shear mechanism toward the retracted position (col 4, lines 5-29).
Regarding claim 6, Summers teaches the latching system of claim 3, wherein the base (1) is formed to define a slot (unnumbered feature containing 45; Fig 4), wherein a tab (bottom protrusion of 66; Fig 4) extends from the carrier (66), wherein the tab is arranged in the slot (Fig 4), and wherein a stop pin (48) is coupled to the base (via 45; Fig 4) and extends into the slot for engagement with the tab to limit movement of the anti-shear mechanism relative to the base (col 4, lines 5-29; Fig 4).
Regarding claim 7, Summers teaches the latching system of claim 1, wherein the latch assembly (2; 3; 33; Fig 4) includes a latch mechanism (3;33) coupled to a frame (2) for movement relative to the frame between an opened position (Fig 3) and a closed position (Fig 4), wherein the latch mechanism includes a handle (33) coupled to the frame and the hook (3) coupled to the handle for movement with the handle relative to the frame (see movement of 3 and 33 between Fig 3 and Fig 4), and wherein the shear pin (56) engages with the frame with the latch mechanism in the closed position (Fig 1) and the anti- shear mechanism in the extended position (Fig 1).
Regarding claim 8, Summers teaches the latching system of claim 7, further comprising a bushing (11) coupled to the frame (2), wherein the shear pin (56) engages with the bushing with the latch mechanism in the closed position and the anti-shear mechanism in the extended position (Fig 1).
Regarding claim 9, Summers teaches the latching system of claim 1, wherein the latch assembly (2; 3; 33; Fig 4) is coupled to a first structure (2; 15), wherein the keeper assembly is coupled to a second structure (1; 49), and wherein the latch assembly is selectively engageable with the keeper assembly to hold the first structure against movement relative to the second structure (Fig 1; col 2, lines 25-45).
Regarding claim 10, Summers teaches a keeper assembly comprising: 
a base (1), the base defining a face wall (51); 
a movable anti-shear mechanism (66; 56) coupled to the base (Fig 4), the anti-shear mechanism including a carrier (66) and a shear pin (56) coupled to the carrier for movement with the carrier relative to the base (see movement of 66 and 56 between Fig 4 and Fig 3); and 
a keeper (61) coupled to the carrier (Fig 4), 
wherein the keeper and anti-shear mechanism are movable together relative to the base between a retracted position (Fig 4) and an extended position (Fig 3), the shear pin is substantially received into the base relative to the face wall with the anti-shear mechanism in the retracted position (Fig 4), and the shear pin extends outward from the face wall with the anti-shear mechanism in the extended position (Fig 3).
Regarding claim 11, Summers teaches the keeper assembly of claim 10, further comprising an adjuster (57; 60) coupled to the carrier (66; Fig 4), wherein the keeper (61) is coupled to the adjuster (Fig 4), and wherein the adjuster is configured to selectively adjust a position of the keeper relative to the carrier (col 3, lines 57-63).
Regarding claim 12, Summers teaches the keeper assembly of claim 10, further comprising a biasing member (64) arranged between the carrier (66) and the base (1; Fig 2), wherein the biasing member is configured to engage with the base and the carrier to bias the anti-shear mechanism toward the retracted position (col 4, lines 5-29).
Regarding claim 13, Summers teaches the keeper assembly of claim 10, wherein the base (1) is formed to define a slot (unnumbered feature containing 45; Fig 4), wherein a tab (bottom protrusion of 66; Fig 4) extends from the carrier (66), wherein the tab is arranged in the slot (Fig 4), and wherein a stop pin (48) is coupled to the base (via 45; Fig 4) and extends into the slot for engagement with the tab to limit movement of the anti-shear mechanism relative to the base (col 4, lines 5-29; Fig 4).
Regarding claim 14, Summers teaches an anti-shear mechanism comprising: 
a carrier (55) including a center portion and side portions extending from opposing sides of the center portion (Fig 6); 
and adjuster (57) coupled to the center portion of the carrier (via 56; Fig 4); and 
a shear pin (56) coupled to one of the side portions of the carrier (Fig 6), the shear pin extending outward from the carrier opposite the adjuster (Fig 3), 
wherein the adjuster is configured to engage with a keeper (61) and to selectively adjust a position of the keeper relative to the carrier (col 3, lines 57-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for latch systems.
Mills, US 2695803 A, teaches a latch fastener with anti-shear capabilities.  
Bais et al., US 20090051170 A1, teaches a radome latch and keeper with anti-shear capabilities. 
Hein et al., US 20080267694 A1, teaches a dual action structural latch with anti-shear capabilities. 
Glancy, US 4365775 A, teaches a cowl structure alignment and shear device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675